
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3



Fleetwood Enterprises, Inc.
2002 Long-Term Performance Plan


        The Fleetwood Enterprises, Inc. 2002 Long-Term Performance Plan (as the
same may be amended from time to time, the "Plan") was adopted by the Board of
Directors of Fleetwood Enterprises, Inc. ("Fleetwood") on July 2, 2002 to become
effective as of August 1, 2002.

I.    Purpose    

        The purpose of the Plan is to attract, motivate, and retain the services
of qualified management personnel and to provide such persons with a long-term
incentive compensation plan that will provide competitive compensation
opportunities similar to that of other comparable companies, and to encourage
the creation of additional shareholder value for the benefit of all Fleetwood's
shareholders.

II.    Certain Definitions    

        For the purposes of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated.

        a.    "Board" means the Board of Directors of Fleetwood.

        b.    "Cause" shall include but not be limited to:

          (i)  Executive's refusal to comply with a lawful, written instruction
of the Board or Executive's immediate supervisor, which refusal is not remedied
by Executive within a reasonable period of time after his receipt of written
notice from the Company identifying the refusal;

        (ii)  Executive's act or acts of personal dishonesty which were intended
to result in Executive's personal enrichment at the expense of the Company or
any of its affiliated companies; or

        (iii)  Executive's conviction of any misdemeanor involving an act of
moral turpitude or any felony; or

        (iv)  Executive's failure to perform his duties in a satisfactory
manner. Executive must be provided written notice of the unsatisfactory
performance and provided at least ninety (90) days to improve his performance

        c.    "Change in Control" of Fleetwood means:

          (i)  The acquisition (other than from Fleetwood) by any person, entity
or "group," within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (excluding, for this
purpose, Fleetwood or its subsidiaries, or any executive benefit plan of
Fleetwood or its subsidiaries which acquires beneficial ownership of voting
securities of Fleetwood), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of twenty-five percent (25%) or
more of either the then-outstanding shares of common stock or the combined
voting power of Fleetwood's then-outstanding voting securities entitled to vote
generally in the election of directors; or

        (ii)  Individuals who, as of the date hereof, constitute the Board (as
of the date hereof the "Incumbent Board") cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by
Fleetwood's stockholders, is or was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest

1

--------------------------------------------------------------------------------




relating to the election of the Directors of Fleetwood) shall be, considered as
though such person were a member of the Incumbent Board; or

        (iii)  Approval by the stockholders of Fleetwood of a reorganization,
merger or consolidation with any other person, entity or corporation, other than

        (1)  a merger or consolidation which would result in the voting
securities of Fleetwood outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of another entity) more than fifty percent (50%) of the combined
voting power of the voting securities of Fleetwood or such other entity
outstanding immediately after such merger or consolidation, or

        (2)  a merger or consolidation effected to implement a recapitalization
of Fleetwood (or similar transaction) in which no person acquires twenty-five
percent (25%) or more of the combined voting power of Fleetwood's then
outstanding voting securities; or

        (iv)  Approval by the stockholders of Fleetwood of a plan of complete
liquidation of Fleetwood or an agreement for the sale or other disposition by
Fleetwood of all or substantially all of the Company's assets.

        d.    "Committee" means the Compensation Committee of the Board, the
Committee designated by the Board to administer the Plan in accordance with
Section III of this Plan.

        e.    "Company" means Fleetwood and any successor entity, collectively
together with its subsidiaries.

        f.      "Date of Grant" means the effective date on which a Performance
Award is granted to a Participant with the associated rights and privileges
hereto, notwithstanding the actual date that a Grant Notice may be delivered.

        g.    "Disability" means a Participant is qualified for long-term
disability benefits under Fleetwood Enterprise's Long-Term Disability Plan as in
effect from time to time.

        h.    "Earnings Before Interest, Taxes, Depreciation, and Amortization
(EBITDA)" means operating earnings of the Company prior to deduction for payment
of interest and taxes, and charges for depreciation and amortization of assets.

        i.      "EBITDA Performance" means the cumulative EBITDA earned by the
Company in a given Performance Cycle.

        j.      "EBITDA Performance Schedule" or "Performance Schedule" means
the schedule relating participant's Performance Award amount to the Company's
EBITDA Performance, or other appropriate measure, during the Performance Cycle.

        k.    "Employee" means any full-time employee of the Company.

        l.      "Good Reason" means, following a Change in Control, the
occurrence of a change in Participant's compensation; health insurance or
retirement benefits; job authority, duties or responsibilities; or location of
employment, which in any such cases is materially adverse to Participant.

        m.    "Grant" means the establishment of a Performance Award with such
terms and provisions as may be set forth in the Grant Notice accompanying each
such award.

        n.    "Grant Notice" means the document accompanying the conveyance of a
Performance Award which sets forth the dollar amount of the Target Award, the
Performance Schedule, vesting, and certain other terms and provisions pertaining
to that Grant as may be established by the Committee.

        o.    "Participant" means an Employee to whom a Performance Award may be
granted pursuant to the Plan.

2

--------------------------------------------------------------------------------


        p.    "Performance Award" means the amount payable to Participants based
on the Company's EBITDA Performance and Relative Return during the Performance
Cycle, as detailed in the Performance Schedule and Relative Return Performance
Adjustment Schedule of the Grant Notice accompanying each Performance Award.

        q.    "Performance Cycle" means the two fiscal year period during which
the Performance Award is earned by Participants.

        r.    "Relative Return" means the Company's Total Shareholder Return, as
measured at the end of the Performance Cycle, relative to the Total Shareholder
Return earned by a group of comparable companies.

        s.    "Relative Return Performance Adjustment Schedule" means the
schedule relating participant's Performance Award amount, as determined by the
EBITDA Performance Schedule, to the Company's Relative Return during the
Performance Cycle.

        t.      "Restricted Shares" means shares of Fleetwood stock that vest
over time following the end of a Performance Cycle and otherwise have the terms
and are subject to the restrictions set forth for "Restricted Stock" as the same
is defined and described in the Stock Option Plan.

        u.    "Retirement" means any Termination of Service solely due to
retirement as determined by the Committee.

        v.    "Stock Option Plan" means Fleetwood's Amended and Restated 1992
Stock-Based Incentive Compensation Plan, as the same may be amended from time to
time.

        w.    "Target Award" means the Performance Award which will be paid to a
Participant, assuming that the Company's EBITDA Performance equals the EBITDA
level established by the Committee at the beginning of each Performance Cycle,
and as detailed in Participants' Grant Notices.

        x.    "Termination of Service" occurs when a Participant who is an
Employee ceases to serve as an Employee for any reason.

        y.    "Total Shareholder Return" or "TSR" means the percentage increase
in value (as the same may reasonably be determined by the Committee from time to
time) of a share of a company's stock over a Performance Cycle. In calculating
TSR, dividends will be treated as reinvested in a company's stock when paid.

III.    Summary of Plan Structure    

        Subject to the terms and conditions of this Plan, the Company intends
that the Plan shall be administered substantially as follows:

        From time to time, typically once a year, the Committee will determine
the Participants in the Plan. A Performance Award will be structured for each
Participant. The Committee will also determine a financial performance target.
Initially, this financial performance target is intended to be EBITDA, called
the EBITDA Performance. However, the Committee may choose any financial
performance target it deems appropriate. Performance Awards will be earned based
upon whether the Company meets the EBITDA Performance over a two fiscal year
period of time. This period of time is called a Performance Cycle. If 100% of
the EBITDA Performance is met, then 100% of a predetermined Target Award will be
payable. If more than, or less than, 100% of the EBITDA Performance is met, then
more than or less than 100% of the Target Award may be payable. These
percentages are provided to the Participant on an EBITDA Performance Schedule,
which is prepared for each Participant and delivered to the Participant in a
Grant Notice. For example, if 80% of the EBITDA Performance is met, then 80% of
the Target Award may be payable. However, the amount payable may then also be
adjusted downward, or may be forfeited, based on the performance of the value of
Fleetwood's common stock, called the Total Shareholder Return (or TSR), compared
to the common stocks of a group of comparable companies. This adjustment is
called the Relative Return. This is set forth in detail in the Relative Return
Performance Adjustment Schedule, which

3

--------------------------------------------------------------------------------


is also delivered to the Participant in the Grant Notice. Performance Award
amounts may be paid partially in cash and partially in equity or an equity
equivalent, which typically but not necessarily shall be Restricted Shares. The
cash portion shall be paid in a lump sum. Any Restricted Shares or any other
equity or equity equivalents that are used to settle Performance Awards will be
made pursuant to, and are subject to, the terms and restrictions of the Stock
Option Plan.

IV.    Administration    

        (a)  The Plan shall be administered by the Committee. If Performance
Awards are intended to constitute "performance-based compensation" as described
in Section 162(m) of the Internal Revenue Code of 1986 ("IRC") and the
regulations thereunder, then each of the Committee members shall also be
"outside directors" as such term is defined in the regulations under
Section 162(m) of the IRC.

        (b)  The Committee may establish, from time to time and at any time,
subject to the limitations of the Plan as set forth herein, such rules and
regulations and amendments and supplements thereto, as it deems necessary and
appropriate to comply with applicable laws and regulations, to correct technical
errors and resolve disputes in connection with the meaning and administration of
the Plan, and otherwise for the proper administration of the Plan. A majority of
the members of the Committee shall constitute a quorum. The vote of a majority
of a quorum shall constitute action by the Committee.

        (c)  The Committee shall from time to time determine the names of those
executives and other key Employees who, in its opinion, should receive
Performance Awards, and the amount and the terms of such Awards.

        (d)  Performance Awards shall be granted by the Company only upon the
prior approval of the Committee and upon the execution of a Grant Notice between
the Company and the Participant.

        (e)  The Committee's interpretation and construction of the provisions
of the Plan and rules and regulations adopted by the Committee shall be final.
No member of the Committee or the Board of Directors shall be liable for any
action taken or determination made, or for any failure to act, in respect of the
Plan, in good faith.

        (f)    No member of the Board or the Committee, nor any officer or
employee of the Company acting on behalf of the Board or the Committee, shall be
personally liable for any action, failure to act, determination, or
interpretation taken, omitted or made in good faith with respect to the Plan,
and all members of the Board or the Committee and each and any officer or
Employee of the Company acting on their behalf shall, to the extent permitted by
law, be fully indemnified and protected by the Company in respect of any claim,
loss, damage or expense (including attorneys' fees) arising or resulting from
such action, determination, or interpretation, provided he or she gives the
Company an opportunity, at its own expense, to handle and defend the same before
he undertakes to handle and defend it on his own behalf. The foregoing rights to
indemnification shall not be exclusive of any other rights of indemnification or
exculpation to which such persons may otherwise be entitled.

        (g)  Notwithstanding anything contained elsewhere herein, but subject to
Article IX hereof, the Committee shall have the authority in its sole and
absolute discretion to modify or amend the Plan or any Performance Award under
the Plan, including without limitation to waive Relative Return requirements, to
settle Performance Awards in instruments other than cash or Restricted Shares,
to calculate or to adjust EBITDA for purposes of the Plan, to use a performance
measure other than EBITDA or a Performance Cycle other than two years, to change
the composition or weighting of the comparable companies used to determine
Relative Return, or otherwise as the Committee deems appropriate or necessary.

V.    Eligibility and Participation    

        Any Employee (including an Employee who is also a director or an
officer) is eligible to participate in the Plan. The Committee, upon its own
action, may grant, but shall not be required to grant, Performance Awards to any
Employee. Performance Awards may be granted by the Committee at any time and
from

4

--------------------------------------------------------------------------------


time to time to new Participants, or to then Participants, or to a greater or
lesser number of Participants, and may include or exclude previous Participants,
as the Committee shall determine. Subject to Section IX, Performance Awards,
previously granted may be modified by the Committee. Except as required by this
Plan, different Performance Awards need not contain similar provisions. The
Committee's determinations under the Plan (including without limitation
determinations of which Employees, if any, are to receive Performance Awards,
the form, amount and timing of such Awards, the terms and provisions of such
Awards and the agreements evidencing same) need not be uniform and may be made
by it selectively among Employees who receive, or are eligible to receive,
Performance Awards under the Plan.

VI.    Grant of Performance Awards    

        (a)  Each Performance Award granted pursuant to the Plan shall be
evidenced by a Grant Notice in such form and with such terms and conditions as
the Committee from time to time may determine. The right of a Participant to
receive his or her Performance Award shall at all times be subject to any terms
and conditions set forth in the respective Grant Notice. Grant Notices shall be
delivered to Participants no later than ninety (90) days after the first day of
a Performance Cycle.

        (b)  The Performance Schedule for each Performance Awards shall be
established by the Committee at the time of the Grant pursuant to the terms of
the Plan.

        (c)  Each Performance Cycle, subject to the other limitations set forth
in the Plan, will extend for a period of two (2) years from the effective Date
of Grant.

        (d)  Participants shall have no rights to sell, assign, transfer,
pledge, assign or otherwise alienate a Performance Award except by will or by
the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the IRC or Title I of ERISA, or the rules
thereunder, and any such attempted sale, assignment, transfer, pledge or other
conveyance shall be null and void.

        (e)  Upon voluntary or involuntary termination of a Participant's
employment, his or her Performance Award and all rights thereunder shall
terminate effective at the close of business on the date the Participant ceases
to be a regular, full-time Employee (referred to as the "Date of Termination").
If the employment of a Participant is terminated for "cause" before the
conclusion of the Performance Cycle, Performance Awards granted under the Plan
shall immediately be forfeited.

        (f)    In the event a Participant (i) ceases to be an Employee of the
Company due to involuntary termination other than for cause, (ii) takes a leave
of absence from the Company for personal reasons or as a result of entry into
the armed forces of the United States, or any of the departments or agencies of
the United States government, or (iii) terminates employment by reason of
illness, Disability, or other special circumstance, the Committee may consider
his or her case and may take such action in respect of the related Grant Notice
as it may deem appropriate under the circumstances, including (a) extending the
rights of a Participant to continue participation in the Plan beyond their Date
of Termination, provided that in no event may participation be extended beyond
the term of the Performance Cycle, or (b) paying the Participant a pro-rated
Performance Award based on the EBITDA Performance and Relative Return of the
Company through the end of the fiscal year in which the Date of Termination
occurs.

        (g)  Notwithstanding the foregoing, absent unusual or special
circumstances, in the case of Retirement, death or Disability, a Participant
shall receive a pro-rated Performance Award based on the EBITDA Performance and
Relative Return of the Company through the end of the fiscal year in which the
Date of Termination occurs.

        (h)  A Participant that receives Restricted Shares in partial payment of
a Performance Award must be an Employee at the vesting date in order to vest in
the Restricted Shares. However, in the case of Retirement, death or Disability,
the Participant or their beneficiary shall be entitled to all unvested
Restricted Shares at the normal vesting date, provided such Restricted Shares
have been granted in settlement of a Performance Award following a Performance
Cycle. The vesting of Restricted Shares that

5

--------------------------------------------------------------------------------


have not yet been granted because a Performance Cycle is not complete at the
time of Retirement, death or Disability shall be governed by Section VI(f)
above.

        (i)    The granting of a Performance Award pursuant to the Plan shall
not constitute or be evidence of any agreement or understanding, express or
implied, on the part of the Company to employ the Participant for any specified
period.

VII.    Determination of Award    

        (a)  At the end of each fiscal year, the Company shall determine the
annual EBITDA. The EBITDA Performance for the fiscal years in the Performance
Cycle shall be compared to the EBITDA Performance Schedule to determine the
Performance Award of a Participant.

        (b)  At the end of the Performance Cycle, the Company shall determine
the Total Shareholder Return (TSR) of the Company and each of the companies
composing the portfolio of comparable companies selected by the Committee for
the relevant Performance Cycle to determine the Relative Return. The TSR of the
Company shall be compared to the Relative Return Performance Adjustment Schedule
to determine any adjustment to the Performance Award of a Participant.

        (c)  For purposes of assessing the Company's Relative Return, only
companies against which relative performance can be reasonably determined for
each component year of the Performance Cycle shall be considered.

        (d)  Each member of the Committee and each member of the Board shall be
fully justified in relying upon or acting in good faith upon any opinion,
report, or information furnished in connection with the Plan by any accountant,
counsel, or other specialist (including financial officers of the Company
whether or not such persons are Participants in the Plan).

VIII.    Method, Form and Amount of Award    

        (a)  Upon final determination of a Participants' Performance Award by
the Committee, Participants in the Plan will become eligible to receive payment.
Performance Award amounts may be paid partially in cash and partially in equity
or an equity equivalent, which typically but not necessarily shall be Restricted
Shares, as soon as is practicable after the final determination by the
Committee.

        (b)  The cash portion shall be paid in a lump sum. Any Restricted Shares
or any other equity or equity equivalents that are used to settle Performance
Awards hereunder, in whole or in part, shall be made pursuant to, and shall be
subject to, the terms and restrictions of the Stock Option Plan (as defined
therein as "Restricted Stock"), including the limitation, incorporated herein,
in Section 1.3(d) thereof to the effect that "no Employee shall be granted
Incentive Awards with respect to more than 400,000 shares of Common Stock in any
one calendar year." The maximum amount of the cash portion of any Performance
Award that may be paid to any single Participant with respect to any calendar
year pursuant to this Plan shall not exceed $5,000,000 in the aggregate.

        (c)  On a date at least six (6) months in advance of the end of a given
Performance Cycle, the Participant may voluntarily elect to defer receipt of his
Performance Award and defer such amount into any nonqualified deferred
compensation plan for executives that the Company may maintain from time to
time. The rules and procedures governing any nonqualified deferred compensation
plan shall govern and be binding upon any Participants who elect to make such
deferrals.

        (d)  The Company may deduct and withhold from any cash payable to a
Participant such amounts as may be required for the purpose of satisfying the
Company's obligation to withhold federal, state, local, or other taxes in
connection with the payment of a Performance Award.

6

--------------------------------------------------------------------------------


IX.    Amendment or Discontinuance    

        Subject to the limitations set forth in this Section IX, the Board may
at any time and from time to time, without the consent of the Participants,
alter, amend, revise, suspend, or discontinue the Plan or any Performance Award
under the Plan in whole or in part. Any such amendment shall, to the extent
deemed necessary or advisable by the Committee, be applicable to any outstanding
Grants theretofore awarded under the Plan, notwithstanding any contrary
provisions contained in any Grant Notice. In the event of any such amendment to
the Plan, the holder of any Grant outstanding under the Plan shall, upon request
of the Committee and as a condition to the exercisability thereof, execute a
conforming amendment in the form prescribed by the Committee to any Grant Notice
relating thereto. Notwithstanding anything contained in this Plan to the
contrary, (a) unless required by law and unless the Company has provided
substantially equivalent value therefore (as determined by the Committee in its
reasonable discretion), no action contemplated or permitted by this Section IX
shall adversely affect any rights of Participants or obligations of the Company
to Participants with respect to any Award theretofore granted under the Plan
without the consent of the affected Participant, (b) no amendment that requires
stockholder approval in order for the Plan or the Performance Awards under the
Plan to continue to comply with Section 162(m) of the IRC, including any
successor to such Section, shall be effective unless such amendment shall be
approved by the requisite vote of the stockholders of Fleetwood entitled to vote
thereon, (c) the Committee shall not amend a Performance Award, and shall not
have the ability to amend a Performance Award, if the ability so to amend would
cause such award to fail to qualify as performance based compensation under
Section 162(m) of the IRC, and (d) the Committee shall not accelerate the lapse
of the restriction period of any Restricted Shares granted hereunder in
settlement of a Performance Award except in the circumstances specifically
enumerated elsewhere in this Plan, including Sections VI(h) and X(b).

X.    Recapitalization, Merger and Consolidation; Change in Control    

        (a)  The existence of this Plan and the Awards granted hereunder shall
not affect in any way the right or power of Fleetwood or its stockholders to
make or authorize any or all adjustments, reorganizations, or other changes in
the Company's capital structure and its business, or any merger or consolidation
of the Company, or the dissolution or liquidation of the Company, or any sale or
transfer of all or part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

        (b)  If, within twelve (12) months following a Change in Control, the
employment of Participant is terminated (i) by the Company, other than for Cause
or by reason of Participant's death, or Disability or retirement, or (ii) by
Participant for Good Reason, notwithstanding any other provision in this Plan to
the Contrary, all restrictions on Restricted Shares or other equity equivalent
previously granted hereunder shall lapse and outstanding Performance Awards
shall thereupon automatically be accelerated and payable immediately in cash.
The amount of such Performance Award shall be the Target Award pertaining
thereto multiplied by a fraction, the numerator being the number of weeks in the
Performance Cycle that have lapsed at the date of such termination and the
denominator being the total number of weeks in such Performance Cycle.

XI.    Miscellaneous Provisions    

        (a)    No Right to Continued Employment.    Neither the Plan nor any
Award granted under the Plan shall confer upon any Participant any right with
respect to continuance of employment by the Company.

        (b)    Effect of the Plan.    Neither the adoption of this Plan nor any
action of the Board or the Committee shall be deemed to give any person any
right to be granted an Award or any other rights except as may be evidenced by
Grant Notice, or any amendment thereto, duly authorized by the Committee and
executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.

7

--------------------------------------------------------------------------------


        (c)    Governing Law.    The validity, construction and effect of the
Plan and any actions taken or relating to the Plan shall be determined in
accordance with the laws of the State of California and applicable Federal law.

        (d)    Successors and Assigns.    The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, expressly
to assume and agree to perform the Company's obligation under this Plan in the
same manner and to the same extent that the Company would be required to perform
them if no such succession had taken place. As used herein, the "Company" shall
mean the Company as hereinbefore defined and any aforesaid successor to its
business and/or assets.

        (e)    Interpretation.    The Plan is designed to comply with
Section 162(m) of the IRC and all provisions hereof shall be construed in a
manner consistent with that intent.

        (f)    Effective Date.    The Plan shall be effective as of August 1,
2002. Notwithstanding the foregoing, this Plan is conditioned upon the approval
of the stockholders of Fleetwood. The Plan shall have a term of ten (10) years
from its effective date. After termination of the Plan, no future Grants may be
made, although Performance Awards previously granted may extend beyond the term
of the Plan.

        IN WITNESS WHEREOF, Fleetwood has caused this instrument to be executed
as of                        , by its President pursuant to prior action taken
by the Board.

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3



Fleetwood Enterprises, Inc. 2002 Long-Term Performance Plan
